Continuation Sheet:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments made to claims 1 and 3 have additional limitations which were not addressed and considered during prosecution.  The amendments necessitate further searching considerations and will not be entered. Applicant was informed of at least US patent publication 20130195811 (Wang et al.) which would apply as prior art over the amended claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya, can be reached on (571) 272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

	
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627